Citation Nr: 1225576	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  11-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS) due to asbestos and chemical exposure.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1948 to May 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2012, subsequent to issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted evidence and argument pertinent to the claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  Thus, the Board will consider the claim on the merits. See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have PTSD. 

2.  An acquired psychiatric disorder, diagnosed as depressive disorder and anxiety disorder with PTSD features, is etiologically related to service.  

3.  The Veteran's MGUS was first demonstrated many years after service and is not etiologically related to exposure to asbestos, various chemicals, or other disease or injury during active duty service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).
2.  Service connection for an acquired psychiatric disorder, currently diagnosed as a depressive disorder and anxiety disorder with PTSD features, is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  MGUS was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Service Connection for Psychiatric Disability

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD, as it was incurred due to various traumatic experiences during his active duty service with the Navy.  In statements dated throughout the claims period, the Veteran has reported that he was involved in combat with the enemy and witnessed two ships explode while stationed aboard the USS DIACHENKO.  

First, the Board will turn to the Veteran's contentions regarding the specific diagnosis of PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The evidence establishes that the Veteran does not have PTSD. Although the Veteran's VA physicians have noted the presence of some symptoms suggestive of PTSD, the Board finds that the weight of all the competent evidence of record establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran was first noted to have symptoms suggestive of PTSD upon VA examination in October 2010.  He reported his in-service stressors, to include involvement in combat, but the VA examiner determined that a diagnosis of mood disorder and depression was appropriate.  The examiner noted that the Veteran had a few symptoms of PTSD, but found they were better accounted for by a finding of depression.  Similarly, the Veteran began psychiatric treatment at the Lexington VAMC and Berea VA Community Based Outpatient Clinic (COBC) in March 2011.  A preliminary PTSD screen was positive, but a March 2011 psychiatric examination resulted in diagnoses of a depressive disorder and anxiety disorder with symptoms merely suggestive of PTSD.  The Veteran was referred for a mental health consultation, and in April 2011, a finding of rule out PTSD was made.  A month later, this diagnosis was set aside and the Veteran has continued to receive treatment for depression and an anxiety disorder with features of PTSD.  Thus, while the October 2010 VA examination report and VAMC treatment records demonstrate the presence of some symptoms of PTSD, there are no diagnoses of PTSD that meet the criteria of 38 C.F.R. § 4.125(a).  

The Board has considered the statements of the Veteran and his wife that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  
The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  

The Board therefore finds that while the Veteran's health care providers have noted the presence of some symptoms suggestive of PTSD, he has never been found to meet the DMS-IV criteria for a diagnosis of PTSD.  His VA and private health care providers have never diagnosed PTSD, and the October 2010 VA examiner found that the diagnosis of depression was more appropriate with the Veteran's symptoms.  The Board has considered statements of the Veteran and his wife that he has PTSD, but finds that they are not competent to render a medical opinion in this instance.  Thus, the weight of the evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a) (2011).  

Turning to the Veteran's other contentions in this case, the Board finds that service connection is warranted for a depressive disorder and anxiety disorder with PTSD features.  The record clearly establishes the presence of a current disability; the Veteran has received treatment for complaints of depression since 1987 and has received treatment at the Lexington VAMC throughout the claims period of depressive and anxiety disorders.  The Veteran was also diagnosed with a nonspecified mood disorder and depression during a VA psychiatric examination in October 2010.  Thus, the record demonstrates a current psychiatric disability.  
The Board also finds that the service records show the presence of an in-service injury.  The Veteran reports that he was exposed to combat while serving aboard the USS DIACHENKO and service personnel records confirm that he served on the ship from at least December 1951 to May 1953.  Other personnel records note that the USS DIACHENKO operated in combat zones in April, August, and October 1952 and participated in shore bombardments.  Information submitted by the Veteran from the internet regarding the history of the USS DIACHENKO also indicates that the ship took enemy fire in October 1952 while in the Kojo area of Korean waters.  Additionally, the Veteran has reported that he witnessed the sinking of two minesweeping ships while the USS DIACHENKO was performing minesweeping duty.  Service personnel records show that the USS DIACHENKO participated in minesweeping operations in November 1950 and an internet article submitted by the Veteran documents further minesweeping activities in October 1950.  An online diary from a fellow serviceman who served aboard the USS DIACHENKO also describes the destruction of some minesweeping ships in October 1950.  The Board finds the verification of the Veteran's reports of various traumatic events during service constitute in-service injuries, and the second element of service connection is established. 

Regarding the third elements of service connection, a nexus between the current and in-service injury, the Veteran has reported a continuity of symptoms since service.  In November 1987 he was seen at the Mountain Home VAMC with complaints of bad nerves and intermittent psychiatric treatment since his separation from active duty.  The Veteran's reported stressors at that time were very similar to his current contentions, namely that he witnessed combat and the destruction of two minesweeping vessels.  He was diagnosed with a nonspecified depressive disorder.  The Board finds that the Veteran's reports of a continuity of symptoms are credible, especially in light of the November 1987 treatment record that documents similar complaints decades before the claim for service connection was received. 

The Board notes that the record also contains some evidence weighing against the claim and attributing the Veteran's depression to nonservice-connected thyroid disease.  After reviewing the claims file and examining the Veteran, the October 2010 VA psychiatric examiner concluded that the diagnosed mood disorder and depression were the result of hypothyroidism.  Information from the Mayo Clinic and various internet articles submitted by the Veteran also indicate that thyroid disease can cause anxiety and depression.  However, an August 1987 letter from the Veteran's private physician notes that the Veteran began to experience problems with hypothyroidism only a few months earlier, which does not account for the Veteran's reports of problems with his nerves and depression since his separation from service in May 1953.  

The record therefore contains competent and credible lay evidence in support of the claim and some competent medical evidence weighing against it. The Board finds that the evidence is at least in equipoise regarding service connection for the claimed psychiatric disorder (other than PTSD) and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are therefore met and the Veteran's claims for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder and anxiety disorder with PTSD features, is granted.  


Service Connection MGUS

The Veteran contends that service connection is warranted for MGUS as it was incurred to exposure to various toxic substances during active duty service to include asbestos, oil, and other chemicals.  Although the Veteran's original October 2009 claim for service connection specified that he was seeking compensation for multiple myeloma, in a December 2009 statement he clarified that he was actually seeking service connection for MGUS, a condition that can progress into multiple myeloma.  

Initially, the Board finds that the record clearly establishes the presence of current MGUS.  In April 2009, the Veteran was examined by his private physician and noted to have recently lost weight.  Laboratory results in May 2009 showed an abnormally high number of red blood distribution width (RDW) and low platelets.  In response, a bone marrow biopsy indicative of plasma cell dysorasia and a X-ray skeletal survey were performed.  The Veteran was referred to a private hematologist who diagnosed MGUS in November 2009.  The private physician noted that if the Veteran's MGUS never progressed to multiple myeloma he would not require any treatment.  The Veteran was also diagnosed with MGUS upon VA examination in May 2010 and by another VA physician in March 2011.  The Veteran's private doctor characterized his condition as asymptomatic in September 2010, but it is clear that he continues to carry the diagnosis of MGUS.  A current disability is therefore demonstrated.  

The Board will now turn to the Veteran's specific contentions regarding the claimed disability, that it was incurred due to exposure to asbestos and other chemicals.  There is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Manual at Subsection (h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

The Veteran's service records confirm that he served aboard the USS DIACHENKO and he has reported that he served in the boiler room.  Based on this evidence, the Board finds that the Veteran likely had some exposure to asbestos during service.  The Veteran has also reported some exposure to various chemicals during service such as oil, other petroleum products, and benzene.  Service records do not document any such exposure, but the Veteran is considered competent to report the various duties he performed during service such as cleaning parts of the boilers and steam pipes.  The Veteran has not demonstrated the expertise to specifically identify the chemical make-up of the products he used during service, but the Board will accept his statements as establishing some exposure to general chemicals and easily identifiable substances such as oil.  Thus, the presence of an in-service injury is demonstrated.

The Board must now determine whether the Veteran's MGUS is etiologically related to his in-service exposure to asbestos or other chemicals.  Service treatment records do not indicate such a relationship; they are negative for evidence such as laboratory findings indicative of MGUS.  The Veteran's physical systems and laboratory results were all normal at his separation examination in May 1953.  There is also no evidence of MGUS until more than 50 years after the Veteran's separation from active duty in May 1953.  The Veteran has not reported a continuity of symptoms since service; as noted above, the Veteran's MGUS is regarded as asymptomatic and not requiring treatment.  

The Board also finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's MGUS and exposure to asbestos or other chemical toxins.  In support of the claim, the Veteran submitted medical opinions from two private physicians, both dated in July 2010.  However, the Board finds that the medical opinions provided by the private doctors are of little probative value.  The opinions both state that it is at least as likely as not that the Veteran's MGUS developed as a result of his active duty service, but no basis for the opinions is given.  The private doctors do not state what evidence, if any, was reviewed prior to arriving at their conclusions, nor do they specify what incident or injury during service was the cause of the Veteran's MGUS.  Without any indication as to the basis for the private doctor's opinions, the Board cannot assign any probative value to the July 2010 statements.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Veteran has also submitted numerous internet articles and abstracts of various scientific studies in support of his claim.  The Board observes that the standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

Taken as a whole, the articles and studies submitted by the Veteran show that significant and long-term exposure to chemicals such as benzene and crude oil can result in an increased risk of multiple myeloma and have harmful effects on bone marrow and red blood cells.  While these studies at first seem to lend support to the Veteran's claim, the Board must point out that the studies and articles identify a possible causal relationship only in cases of significant, long-term (meaning a year or more), and extensive exposure to the chemical substances.  The studies submitted by the Veteran focused on individuals who were exposed to benzene and oil through work on oil rigs, cleaning oil spills, and other occupations such as metal workers, farmers, and other agricultural operations that involve close contact with chemicals and pesticides.  Although the Board has determined that the Veteran had some exposure to oil and similar compounds during service, there is no indication either in his service records or lay statements that he had exposure similar to that identified in the studies. 
It is therefore clear that the articles and studies submitted by the Veteran do not have the requisite "degree of certainty" required by Wallin and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  In light of the Veteran's relatively mild exposure to chemical substances during service and the absence of a diagnosis of multiple myeloma at this time, the treatise evidence lacks the degree of certainty necessary to warrant the assignment of any substantial weight.

In contrast, the record contains two probative medical opinions weighing against the claim.  In May 2010, after reviewing the claims file and physically examining the Veteran, a VA examiner determined that the Veteran's MGUS was not due to his in-service asbestos exposure.  The VA examiner noted that one study performed in 1996 advised that occupational exposure to asbestos, fertilizers, and mineral oils demonstrated an increased risk of MGUS.  However, subsequent studies did not confirm the relationship identified by the authors of the 1996 study, who also specifically found that additional testing was necessary to verify their results.  The May 2010 VA examiner also identified several studies that flatly rejected any link between asbestos and multiple myeloma.  The VA examiner concluded that the medical literature did not consistently report a relationship between asbestos exposure and gammopathies or associated multiple myelomas.  

Similarly, in March 2011, the claims file was provided to another VA physician for the issuance of an expert medical opinion addressing the etiology of the Veteran's MGUS.  The VA physician, a hematologist and oncologist at the Lexington VAMC, reiterated that the medical literature did not establish a link between asbestos exposure and MGUS; in fact, a recent article stated that the etiological risk factors for the condition were unknown but the data supported the operation of genetic factors.  The VA physician also noted that the Veteran was claiming MGUS due to other chemical exposure.  While some studies showed a possible link between MGUS and pesticides, there was no evidence that the Veteran had experienced significant or prolonged exposure to such chemicals during service, though the Veteran had reported post-service work with a tree service.  The VA physicians concluded that the Veteran's in-service exposure was not likely related to his development of MGUS.  

The Board finds that the opinions of the May 2010 and March 2011 VA physician are entitled to significant probative weight.  They were rendered following a complete review of the Veteran's claims file, to include his service treatment records.  They also provided a full basis for their medical opinions with specific reference to evidence from the record and various medical studies.  The VA medical opinions therefore clearly outweigh the private opinions, articles, and studies submitted by the Veteran.  See Nieves, supra.  

The Board has also considered the statements of the Veteran connecting his MGUS to asbestos and chemical exposure during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but as noted above, his MGUS is asymptomatic and does not require any treatment.  In any event, the Board finds that the Veteran's opinion as to the cause of his MGUS simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's MGUS was more than 50 years after his separation from active duty service.  In addition, the competent evidence of record weighs against a link between the Veteran's MGUS and any exposure during service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the Veteran's claim for service connection for a psychiatric disorder, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

With respect to the claims for service connection for PTSD and MGUS, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2009 and July 2010 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in both VCAA letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations and medical opinions in response to his claims for service connection in May 2010, October 2010, and March 2011. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In response to a request for records from one of the Veteran's private health care providers, VA received two compact discs of information that would not download to VA computers.  The Veteran was informed that VA could not access the information by a March 2011 letter and responded in April 2011 with copies of various imaging studies.  Additionally, the Veteran reported undergoing treatment at the Lexington and Mountain Home VAMCs in the 1980s.  Requests were made for these records, and other than the November 1987 psychiatric report discussed above, VA facilities indicated in February 2011 that such records were not available for procurement.  The Board is satisfied that VA has made reasonable efforts to obtain private and VA records identified by the Veteran. 

In December 1988, the Veteran submitted evidence indicating that he was in receipt of some kind of compensation from the Social Security Administration (SSA). There are several types of benefits administered by the SSA including age-related or retirement benefits, disability benefits, and Supplemental Security Income (SSI).  See 42 U.S.C.A. §§ 402 , 423, 1381a, 1382 (West 2002).  Age-related or retirement benefits are based on a claimant's age and employment history.  In contrast, SSA disability benefits are based on a claimant's age, employment history, and disability while SSI benefits are based on age, disability, and income and resource limits.  The Board finds that remanding for SSA records is not required in this case; the Veteran is in receipt of SSI, but has not indicated that the award of compensation was based on any of his claimed disabilities.  In addition, the award of SSI was made several decades before there any evidence of MGUS in the Veteran's medical records.  Based on the type of compensation received by the Veteran and the time of the award, the Board finds that no reasonable possibility exists that SSA records would be relevant to the Veteran's current claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as  a depressive disorder and anxiety disorder with PTSD features, is granted.

Entitlement to service connection for MGUS due to asbestos and chemical exposure is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


